Citation Nr: 1336605	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral lower extremity neuropathy claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a sleep disorder claimed as secondary to diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  The Veteran served aboard the U.S.S. Kennebec during the Vietnam War. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for diabetes mellitus, erectile dysfunction, bilateral lower extremity neuropathy, and respiratory sleep disorder.  Jurisdiction over this case as subsequently been transferred to the RO in Waco, Texas.

In December 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file, via Virtual VA.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified, as noted above and/or and summarized below.

The case was remanded to the RO, via the Appeals Management Center (RO) in March 2013 for additional development of the record.  


FINDINGS OF FACT

1. During his active service, the Veteran served on board the USS Kennebec. 

2.  There is no indication that during the Veteran's active service he had duty or visitation in the Republic of Vietnam. 

3.  Type II diabetes mellitus is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicides that include Agent Orange.

4.  Erectile dysfunction is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicides that include Agent Orange.

5.  Bilateral lower extremity neuropathy is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicides that include Agent Orange.

6.  A sleep disorder is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicides that include Agent Orange.


CONCLUSIONS OF LAW

1. As defined by regulation, the Veteran had no service in the Republic of Vietnam.  38 U.S.C.A. §§ 501, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.313 (2013).

2.  Diabetes mellitus type II was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp, 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  Erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp, 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Bilateral lower extremity neuropathy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp, 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  A sleep disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp, 2012); 38 C.F.R. §§ 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant a pre-rating notice by letter dated April 2009.  The notice letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, including how to substantiate a claim of service connection based on a presumption of Vietnam service.  The letter identified the relative duties of VA and the claimant to obtain evidence.  Moreover, the April 2009 letter also provided the Veteran with notice of all five elements of a service connection claim including the assignment of disability ratings and effective dates for all service-connected disabilities. 

The Veteran identified VA treatment records which he asserts supports his claim of service connection for diabetes mellitus.  The Veteran also submitted lay statements in support of his claim, along with some deck logs which identify when the USS Kennebec anchored in DaNang during his service.

The record also reflects that VA has obtained the Veteran's active duty service treatment records (STRs) and service personnel records (SPRs) as well as all VA and private treatment records identified by the Veteran.  Additionally, the RO has contacted the U.S. Army Joint Services Records Research Center (JSRRC) in an attempt to obtain evidence in support of the Veteran's assertion that he went ashore in Vietnam while his ship was stationed in the coastal waters of Vietnam from 1965 to 1966.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  While the Veteran has not been afforded a VA examination with an opinion regarding his claim, the Board finds that one is not necessary.  The Veteran's contention is that his diabetes mellitus type II should be afforded presumptive service connection on the basis of exposure to herbicides during service.  However, as will be explained below, a finding of diabetes mellitus type II is already of record. Furthermore, the Veteran's service, as will be explained, does not constitute service in the Republic of Vietnam, as it is defined for VA purposes.  38 C.F.R. § 3.307(a)(6)(iii).  He has presented no other theory of entitlement or basis on which to grant his claim.  The record does not show, and the Veteran has never contended, that he developed diabetes mellitus during service, or within the first post-service year, or that his diabetes mellitus is due to anything other than in-service herbicide exposure.  Therefore, a remand to afford the Veteran a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded the opportunity to testify at a Board hearing in December 2012.  With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran, in turn, provided testimony in support his claim that he was exposed to Agent Orange while serving aboard the USS Kennebec and he provided lay statements and deck logs to support his claim.  The VLJ fully explained to the Veteran the governing law and regulations regarding the presumption of Agent Orange exposure and how it applies to these types of cases.  This shows that the Veteran was made aware at the hearing of additional evidence that he could submit to substantiate his claim of service connection.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Furthermore, in obtaining additional medical evidence and conducting the directed development in this case, the Board is satisfied there was compliance with the prior remand directive because the RO followed all of the remand instructions to completion and/or to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

II.  Service Connection

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as diabetes to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for diabetes mellitus, type II on the basis that he was exposed to Agent Orange during service aboard the USS Kennebec in the waters surrounding Vietnam in DaNang Harbor.  The Veteran has never asserted, nor does the record show, that he developed diabetes mellitus, type II during service or within the first post-service year, or that his diabetes mellitus is related to any other incident, event, disease or injury in service other than Agent Orange exposure.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).  

"Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. § 3.313 (2013).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009). 

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116  and 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims that he served aboard the U.S.S. Kennebec during the Vietnam War.  He explains that he was docked in Da Nang harbor during this time.  The Veteran submitted deck logs in support of his contentions.  The deck logs are for the period of February 1, 1966 to February 28, 1966.  The logs appear to show that the Veteran was anchored, not docked, in Da Nang in August 1966, but they do not confirm that the Veteran or any of the crew went on land. 

The Veteran also submitted a buddy statement which noted that the National Personnel Records Center (NPRC) confirmed that the U.S.S. Kennebec was in the waters of Vietnam on at least two occasions and deck logs confirm that the ship anchored in Da Nang on two occasions during the Veteran's tour on February 5, 1965 and February 5, 1966. 

The RO contacted the U.S. Army Joint Services Records Research Center (JSRRC) in an attempt to obtain additional information, including deck logs from 1965, prior to the date of the deck logs already received, that would corroborate the Veteran's contentions that his ship was docked so that soldiers could go on land in Vietnam.  JSRRC replied that the USS Kennebec was dry docked in from January 1965 to April 1965 for an overhaul, and then spent time in California.  The ship was deployed to the Western Pacific in August 1965.  JSRRC indicated that The Naval History and Heritage Command (NHHC), Washington Navy Yard, D.D., the custodian of Naval Ship histories does not maintain a 1965 or 1966 command history of the USS Kennebec (AO-36).

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: 

I.  Ships operating primarily or exclusively on Vietnam's inland waterways
This category includes smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam.  It also includes ships supplying and supporting those operations.  Examples of such vessels include swift boats, river patrol boats, and LSTs [landing ship, tank].  The inland waterways are often referred to as "brown waters" because of their muddy color and the naval vessels operating on them are referred to as the Brown Water Navy and/or the Mobile Riverine Force.  All Veterans who served aboard these vessels are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam.

II. Ships operating temporarily on Vietnam's inland waterways
This category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.

III. Ships that docked to shore or pier in Vietnam 
This category includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked at a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

IV. Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore
This category includes large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time.  Documentary evidence has been obtained for all ships in this category showing that some crewmembers actually went ashore.  Examples of such vessels include hospital ships, harbor repair ships, mine sweepers, and seaplane tenders.  Also included are combat ships, such as destroyers, when evidence shows that crewmembers went ashore.  Because shore activity of some crewmembers has been documented, any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

V. Ships  operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore
This category includes large ocean-going ships of the Blue Water Navy that conducted supply missions to Vietnam or transported troops into and out of the country through use of smaller landing craft housed within the mother ship.  Examples of such vessels include attack cargo ships, amphibious attack transports, and landing ship docks.  The smaller landing vessels within these ships required a crew of from 3 to 14, depending on size, as they ferried supplies or troops to and from shore.  Although official documents show that some crewmembers went ashore with the landing craft, they do not generally provide the names of these crewmembers.  Additionally, many of these ships are listed for extended time frames because they routinely travelled back and forth between the US and Vietnam, and between Vietnam and other Asian Pacific ports, as they delivered supplies and troops to Vietnam.  Therefore, military records should be checked to ensure that the Veteran was aboard when the ship was in Vietnamese waters (as shown by a PIES O34 request).  Any Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore with the landing craft.

See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.

In viewing all of these categories, the USS Kennebec is not among any of the vessels identified. 

At the Board hearing, the Veteran indicated that the deck logs show that the USS Kennebec was stationed in DaNang Harbor in early 1966, but that only means that the Harbor was accessed.  The Veteran maintains that his ship had access directly to the land and that he spent time on land.  However, if that were the case, this would place the vessel in one of the above categories, but it is not recognized, as noted, in any of those groups.  

The Board acknowledges that the USS Kennebec was in the official waters of Vietnam while the Veteran was serving onboard.  Despite the Veteran's assertions that this vessel served close enough to the shore for the Veteran to be in contact with those who were sprayed with Agent Orange, and for him to go on land there, such service was not verified and the USS Kennebec is not among the vessels recognized as having such service.  The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans, i.e., those veterans who served in deep water naval vessels off the coast of Vietnam during the Vietnam War.  

In an April 2012 lay statement, D.H. indicated, in essence, that he was entitled to the presumption of exposure to Agent Orange because the USS Kennebec was anchored in DaNang and the deck logs further indicate that the ship moored to another ship and there were sea and anchor details set and refueling details assigned.  

A review of the February 1966 deck log appears to show that the USS Kennebec moored with the USS Thomaston for a period of time.  The USS Thomaston is listed under Category V:  Ships  operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  The description for the USS Thomaston (LSD-28) indicates that the ship conducted numerous troop and supply landings with small boats at Da Nang, Cam Ranh Bay, Song Co Chien River are, and Cua Viet River area from 1965-1972.  

All this shows, however, is that the Veteran's ship moored with another ship that sent troops to shore.  Nonetheless, the Veteran has never once alleged that he stepped foot on the USS Thomaston, or that he entered land in Vietnam via a boat other than the USS Kennebec.  At his personal hearing in December 2012, the Veteran specifically reported that he went from ship to shore on a gang plank, but if that actually happened, the USS Kennebec would be on the list of ships noted above, and it is not.  The Veteran was asked several times during the hearing to indicate how he got from the USS Kennebec to shore, and he never once mentioned the USS Thomaston or that he moored another ship to get to land.  

Further, there is no evidence of record that shows that the Veteran had actual in country service or visitation in Vietnam and he has never asserted such.  

Based on these findings, the Veteran did not have "service in the Republic of Vietnam" in order to be considered to have had qualifying military service and presumed exposure to herbicides.  There is no indication that the Veteran was aboard a ship that transported troops to the shore.  

Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Accordingly, service connection for diabetes mellitus must be denied on that basis.  38 C.F.R. § 3.309(e) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009). 

Finally, the Veteran asserts that that he should be entitled to the same benefits as the other soldier who served aboard the USS Kennebec during the same time period and who has allegedly received benefits based on a presumption of Agent Orange exposure during service in Vietnam.  However, as explained by the VLJ at the December 2012 hearing, the decision in this case is made based on the facts of this particular case, and pursuant to the law and regulations now in effect.  While the lay statement may serve as additional evidence to support the Veteran's claim in this case, it does not provide the facts necessary to show that the Veteran actually stepped foot on the land of Vietnam during the period in question.  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It has been specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The service treatment records do not reflect complaints, findings, treatment, or diagnosis of diabetes mellitus, or erectile dysfunction, bilateral lower extremity neuropathy or a sleep disorder, and none of these disabilities were present in the initial post-service year.  The Veteran has never asserted otherwise.  

At his December 2012 hearing, the Veteran responded "yes" when he was asked whether any of his doctors had related his diabetes to his service; however, none of the VA records obtained show any such opinion and the Veteran has not supplied any private treatment records showing such an opinion.  

Based on the entire evidence of record, there is no indication that, at any time during the Veteran's period of active service, or for many years thereafter, he suffered from diabetes mellitus, erectile dysfunction, bilateral lower extremity neuropathy or a sleep disorder.

As noted, the Veteran argues that, based on his service during the Vietnam era, he is entitled to a presumption of service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 (2013).  While it is true that diabetes mellitus is one of those disabilities for which service connection might be granted on a "presumptive" basis where there has been a diagnosis of that disability and "service in the Republic of Vietnam," there is no indication that the Veteran meets both of those requirements, as set forth above, despite his sincere testimony.  Further, there is no evidence suggesting that the Veteran developed diabetes mellitus within one year of discharge from service.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's diabetes mellitus, erectile dysfunction, bilateral lower extremity neuropathy or sleep disorder, first documented many, many years following service discharge, with any incident or incidents of his period of active military service or within the one year presumptive window.  Accordingly service connection for type 2 diabetes mellitus on a direct and a presumptive basis must also be denied.  Similarly, service connection for erectile dysfunction, bilateral lower extremity neuropathy and a sleep disorder must also be denied on a direct basis, and it is irrelevant for purposes of this claim as to whether any erectile dysfunction, bilateral lower extremity neuropathy and/or a sleep disorder is secondary to the diabetes mellitus because service connection is not established.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.

Service connection for bilateral lower extremity neuropathy is denied.

Service connection for a sleep disorder is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


